—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 12, 1994, as amended by decision filed November 2, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was a resident counselor at Essex County ARC (hereinafter the employer). Claimant took three residents to Vermont to see a Christmas play. While returning from the trip, claimant stopped at a local mall to transact personal business, leaving the residents unattended in the van. Claimant was terminated for such actions and the Board denied her application for unemployment insurance benefits, finding that she was terminated for misconduct. Inasmuch as there is no dispute as to the circumstances leading to claimant’s termination and that her actions violated the employer’s policies prohibiting employees from leaving residents alone or attending to personal business during work hours, we find that this determination is supported by substantial evidence.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.